UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-7257



UNITED STATES OF AMERICA,

                                              Petitioner - Appellee,

          versus


ALBERT F. IAQUINTA,

                                            Respondent - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (HC-98-764)


Submitted:   April 27, 2005                   Decided:   May 26, 2005


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James B. Craven, III, Durham, North Carolina, for Appellant.
Frank D. Whitney, United States Attorney, Anne M. Hayes, Assistant
United States Attorney, Michelle T. Fuseyamore, Special Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Albert F. Iaquinta appeals from the district court’s

order determining that he continues to meet the criteria for civil

commitment under 18 U.S.C. § 4246 (2000).         We affirm.

             Iaquinta was charged in the District of New Jersey in

1994 with threatening to kill President Clinton, in violation of 18

U.S.C. § 871(a) (2000).       He was never tried.        Rather, due to his

“psychotic    and   disruptive”   behavior    after     being   charged,    the

District of New Jersey ordered a psychological evaluation under 18

U.S.C.   §   4246(b)   to   determine   if   Iaquinta    should   be   civilly

committed for being a danger to others or their property. Iaquinta

was   eventually    transferred   to    FCI-Butner,     North   Carolina.   On

October 2, 1998, FCI-Butner filed a Certificate of Mental Disease

or Defect and Dangerousness and recommended that Iaquinta be

committed to the custody of the Attorney General under § 4246.              On

February 16, 1999, the Eastern District of North Carolina agreed

and ordered Iaquinta committed to the custody of the Attorney

General for suffering from a mental defect that makes him a danger

to others or their property.

             On February 2, 2000, July 7, 2001, and November 18, 2002,

Iaquinta filed motions to determine if he still met the criteria

for commitment under § 4246.       On all three motions, the district

court determined that he still met the criteria for commitment

under § 4246.       On March 29, 2004, a fourth motion was filed to


                                   - 2 -
determine if his commitment was still warranted, the denial of

which is the subject of this appeal.               After holding hearings on

this motion, the district court ordered that Iaquinta’s commitment

to the custody of the Attorney General under § 4246 be continued

because he continued to meet the requirements for such commitment.

             Under § 4246, if, after a hearing, a district court

determines a person is suffering from a mental disease or defect

that would create a substantial risk of bodily injury to another

person or serious damage to property of another, the court may

commit the person to the custody of the Attorney General.                    Once

committed, an individual may periodically move for a hearing under

18 U.S.C. § 4247(h) (2000) to determine whether the committed

person should be discharged from commitment under § 4246.                     The

committed person may be released from commitment if the district

court finds that he has recovered from his mental disease or defect

to    such   an   extent   that   his    release    would    no   longer   pose   a

substantial risk of harm to others.             See 18 U.S.C. § 4246(e).     This

court will overturn a district court's finding that a substantial

risk of harm exists only if the finding is clearly erroneous.

United States v. Cox, 964 F.2d 1431, 1433 (4th Cir. 1992).                        A

finding is clearly erroneous when “the reviewing court is left with

the    definite    and     firm   conviction      that   a   mistake   has   been

committed.” Faulconer v. Commissioner, 748 F.2d 890, 895 (4th Cir.

1984).


                                        - 3 -
           We have independently reviewed the briefs and joint

appendix and conclude that the district court did not clearly err

in   finding   that   Iaquinta    still    meets   the   requirements   for

commitment under § 4246.         We therefore affirm the order of the

district court continuing Iaquinta’s commitment under § 4246.           We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                  AFFIRMED




                                   - 4 -